UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7269



JOSEPH L. WRIGHT, JR.,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee,
          and


UNITED STATES PAROLE COMMISSION,

                                                  Party in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-163-AM)


Submitted:   March 13, 2003                 Decided:   March 27, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph L. Wright, Jr., Appellant Pro Se. Richard Parker, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph L. Wright, Jr., a District of Columbia prisoner, seeks

to appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2241 (2000). We have independently reviewed

the record and conclude that Wright has not made a substantial

showing of the denial of a constitutional right.   See Miller-El v.

Cockrell,     U.S.   , 2003 WL 431659, at *10 (U.S. Feb. 25, 2003)

(No. 01-7662). Accordingly, we deny a certificate of appealability

and dismiss the appeal.    See 28 U.S.C. § 2253(c) (2000).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2